


109 HR 5630 IH: To enhance congressional oversight by requiring the

U.S. House of Representatives
2006-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5630
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2006
			Ms. Bordallo
			 introduced the following bill; which was referred to the
			 Committee on International
			 Relations, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enhance congressional oversight by requiring the
		  President to transmit periodically to Congress a consolidated, comprehensive
		  report on the implementation of the National Strategy for Victory in
		  Iraq.
	
	
		1.Short titleThis Act may be cited as the Iraq
			 Congressional Oversight Enhancement Act.
		2.FindingsCongress finds the following:
			(1)On October 16, 2002, the Authorization for
			 Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243) was
			 enacted into law.
			(2)On March 19, 2003, the President, pursuant
			 to the authorities provided to the President by Public Law 107–243, committed
			 United States Armed Forces to combat operations in Iraq.
			(3)On April 9, 2003, Saddam Hussein’s
			 Ba’athist regime fell to Coalition Forces.
			(4)On April 16, 2003, the Emergency Wartime
			 Supplemental Appropriations Act, 2003 (Public Law 108–11) was enacted into law,
			 which included $2,500,000,000 for the relief and reconstruction of Iraq.
			(5)On May 12, 2003, the Coalition Provisional
			 Authority (CPA) subsumed the Organization for Reconstruction and Humanitarian
			 Assistance (ORHA), and citing United Nations Security Council Resolution 1483
			 (2003) and the laws of war, vested itself with executive, legislative, and
			 judicial authority over the Iraqi government until such time as the Iraqi
			 government gained its sovereignty.
			(6)On November 6, 2003, the Emergency
			 Supplemental Appropriations Act for Defense and for the Reconstruction of Iraq
			 and Afghanistan, 2004 (Public Law 108–106) was enacted into law, which included
			 an additional $18,400,000,000 for the relief and reconstruction of Iraq.
			(7)On June 28, 2004, the new Iraqi government
			 gained its sovereignty.
			(8)On January 30, 2005, the Iraqi people
			 successfully elected their first interim National Assembly.
			(9)On March 16, 2005, the 275-member interim
			 Iraqi National Assembly convened to appoint an interim national government and
			 to begin the drafting of a constitution.
			(10)On September 18, 2005, the interim Iraqi
			 National Assembly completed negotiations on the draft constitution.
			(11)On October 15, 2005, the Iraqi people
			 approved the draft constitution by a national referendum.
			(12)On November 30, 2005, the President,
			 through the National Security Council, issued the National Strategy for Victory
			 in Iraq.
			(13)On December 15, 2005, the people of Iraq
			 voted to elect the first permanent National Assembly in accordance with the
			 Constitution of the Republic of Iraq.
			(14)On March 16,
			 2006, the newly-elected National Assembly convened for their first
			 session.
			(15)On May 20, 2006, the Iraqi Prime
			 Minister-designee named a cabinet, except for the posts of Minister of Defense
			 and Minister of Interior, and the Prime Minister-designee and the cabinet
			 received a vote of confidence from the National Assembly.
			(16)On June 7, 2006, Iraq’s National Assembly
			 approved the individuals that the Iraqi Prime Minister nominated for Minister
			 of Defense, Minister of Interior, and National Security Advisor, completing the
			 formation of Iraq’s first permanent democratic government.
			3.Statements of
			 policyCongress makes the
			 following statements of policy:
			(1)Congress remains supportive of and inspired
			 by the service and sacrifice made by and dedication and commitment to a
			 democratic, stable, and prosperous Iraq displayed by members of the United
			 States Armed Forces and civilian personnel in Iraq and by personnel serving
			 world-wide in support of Operation Iraqi Freedom.
			(2)Congress remains supportive of and inspired
			 by the service and sacrifice made by and dedication and commitment to a
			 democratic, stable, and prosperous Iraq displayed by the military and civilian
			 personnel of Coalition countries serving in support of Operation Iraqi Freedom,
			 and Iraqi patriots working toward a better future for their country and the
			 children of Iraq.
			(3)Congress recognizes the complex and
			 interdependent nature of the challenges associated with the political,
			 security, infrastructure, and economic development of and governance capacity
			 building at and between the national, national capital city, regional,
			 provincial, provincial capital city, and strategic municipal levels of
			 government within Iraq.
			(4)Congress recognizes the achievements to
			 date made by the United States Armed Forces, Coalition Forces, Iraqi Security
			 Forces, and civilian personnel toward the political, security, infrastructure,
			 and economic development of Iraq.
			(5)Congress recognizes the issuance of the
			 President’s National Strategy for Victory in Iraq on November 30, 2005.
			(6)Congress supports the formation of a
			 democratic, pluralistic, federal, and united Government of Iraq.
			(7)Congress urges
			 elected Iraqis to maintain their commitment to and preserve a national unity
			 government.
			(8)Congress remains deeply concerned about
			 insurgent attacks and threats against United States Armed Forces, Coalition
			 Forces, Iraqi Security Forces, and civilians in Iraq.
			(9)Congress is
			 concerned about the increase of ethnic and sectarian violence in Iraq following
			 the February 22, 2006, bombing of the Askariya mosque in Samarra, Iraq, and
			 about continued ethnic and sectarian tensions across Iraq and within its
			 cities.
			(10)Congress is
			 concerned about the increasing power that unauthorized politically-aligned
			 militias wield in Iraq, their destabilizing effect on security in Iraq, and the
			 challenges they present to the development of professional Iraqi Security
			 Forces.
			(11)Congress urges
			 the Government of Iraq to continue to pursue policies to promote the
			 development of—
				(A)a market-based
			 economy in Iraq that increases private-sector employment opportunities for
			 Iraqi workers;
				(B)private-sector
			 investment opportunities for domestic and international investors; and
				(C)a government budget process that reflects
			 an appropriate level of investment in the development of and the continued
			 operations and maintenance for Iraq’s national infrastructure.
				(12)Congress notes that the National Strategy
			 for Victory in Iraq is not specific regarding vital measures or other
			 benchmarks in Iraq’s political, security, infrastructure, and economic
			 development that need to be met to signal to Congress and the American people
			 that victory in Iraq has been achieved and the majority of United States Armed
			 Forces currently deployed in Operation Iraqi Freedom can be redeployed to their
			 peacetime duty stations.
			(13)Congress notes the findings of the reports
			 pursuant to the section entitled “Measuring Stability and Security in Iraq” of
			 House Conference Report 109–72 accompanying H.R. 1268, Emergency Supplemental
			 Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief,
			 2005 (Public Law 109–13), submitted by the Secretary of Defense (in
			 consultation with other appropriate members of the National Security Council)
			 to the Speaker of the House of Representatives, the Majority Leader of the
			 Senate, and the congressional defense committees that identifies security,
			 economic, and Iraqi Security Force training performance standards and goals,
			 accompanied by a notional timetable for achieving these goals.
			(14)Congress notes the report submitted
			 pursuant to the United States Policy in Iraq Act (section 1227 of the National
			 Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163); 119 Stat.
			 3465–3467), and the current military mission and the diplomatic, political,
			 economic, and military measures that are being or have been undertaken to
			 successfully complete or support that mission.
			(15)Congress reaffirms the findings of the
			 section entitled “Measuring Stability and Security in Iraq” of House Conference
			 Report 109–72 and of section 1227 of the National Defense Authorization Act for
			 Fiscal Year 2006, and notes the advantages of consolidating various reports
			 into a single report, from the President, that reflects the requirements of
			 both laws referenced in paragraphs (13) and (14) and that includes the
			 requirements of section 4 of this Act.
			(16)Congress is concerned that the reports
			 submitted to Congress pursuant to the section entitled “Measuring Stability and
			 Security in Iraq” of House Conference Report 109–72 and of section 1227 of the
			 National Defense Authorization Act for Fiscal Year 2006, do not provide
			 sufficient content, information, data, and analysis for Congress to
			 comprehensively evaluate the mission in Iraq.
			(17)Congress urges that the reports transmitted
			 pursuant to section 4 of this Act be organized and written to provide content,
			 information, data, and analysis on the mission in Iraq as it pertains to the
			 political, security, infrastructure, and economic development of and governance
			 capacity building at and between the national, national capital city, regional,
			 provincial, provincial capital city, and strategic municipal levels of
			 government within Iraq.
			(18)It is the duty of Congress under Article I,
			 Section 8 of the United States Constitution to raise and support
			 Armies, and that by requiring the President to report to Congress on
			 Operation Iraqi Freedom, Congress is better able to carry out this
			 constitutional duty.
			4.Report
			(a)ReportNot later than 90 days after the date of
			 the enactment of this Act, the President shall, in accordance with, in support
			 of, and to more clearly define the National Strategy for Victory in Iraq,
			 transmit to Congress a report that—
				(1)consolidates the requirements of the
			 section entitled “Measuring Stability and Security in Iraq” of House Conference
			 Report 109–72 accompanying H.R. 1268, Emergency Supplemental Appropriations Act
			 for Defense, the Global War on Terror, and Tsunami Relief, 2005 (Public Law
			 109–13) and the United States Policy in Iraq Act (section 1227 of the National
			 Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163); 119 Stat.
			 3465–3467) by containing the information required to be submitted to Congress
			 pursuant to the requirements of such provisions of law;
				(2)identifies the specific or vital measures
			 or other benchmarks that define the terms of completion of and conditions for
			 victory for Operation Iraqi Freedom and their correlation with the strategic
			 objectives and lines of action outlined in the appendix of the National
			 Strategy for Victory in Iraq;
				(3)describes the
			 nature and substance of the programs implemented to achieve such strategic
			 objectives and lines of action; and
				(4)analyzes using metrics the effectiveness of
			 such programs toward achieving the specific vital measures or other benchmarks
			 required to be identified by paragraph (2).
				(b)Update
				(1)In
			 generalThe President shall transmit to Congress an update of the
			 report required by subsection (a) not less than once every 120 days after the
			 date on which the President transmits the report required by such subsection
			 until such time as Operation Iraqi Freedom has been completed.
				(2)ContentsEach
			 update of the report—
					(A)may reflect
			 adjustments to the specific or vital measures or other benchmarks identified
			 pursuant to subsection (a)(2), or to the nature or substance of the programs
			 described in subsection (a)(3), as realties, circumstances, and events in Iraq
			 change or evolve; and
					(B)shall include
			 detailed justifications as to why adjustments to such specific or vital
			 measures or other benchmarks, or to the nature or substance of such programs,
			 were made.
					(c)Additional
			 requirementsThe report
			 required by subsection (a) and updates of the report required by subsection (b)
			 shall be—
				(1)organized and written to provide content,
			 data, information, and analysis on the complex interdependent nature of the
			 challenges associated with the political, security, infrastructure, and
			 economic development of and governance capacity building at and between the
			 national, national capital city, regional, provincial, provincial capital city,
			 and strategic municipal levels of government within Iraq; and
				(2)accompanied by a comprehensive all-source
			 intelligence analysis of Iraq that includes information by and from the
			 national, national capital city, regional, provincial, provincial capital city,
			 and strategic municipal levels of government within Iraq.
				(d)FormThe
			 report required by subsection (a) and updates of the report required by
			 subsection (b) shall be transmitted in unclassified form but may contain a
			 classified annex.
			
